 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

Exhibit 10.36

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement is effective as of the 31st day
of December, 2002, by and between John E. Ahern (the “Executive”) and NMT
Medical, Inc., a Delaware corporation (the “Company”).

 

WHEREAS, the Executive and the Company previously entered into an employment
agreement effective as of September 21, 2000 (the “Original Agreement”), the
term of which expires on December 31, 2002; and

 

WHEREAS, the Executive and the Company desire to amend and restate the Original
Agreement on the terms and conditions set forth below; and

 

WHEREAS, the Company desires to reward the Executive with a cash payment if and
only if there is a liquidity event for the Company’s stockholders; and

 

NOW, THEREFORE, in consideration of the provisions and mutual covenants
contained in this Agreement and for other good and valuable consideration, the
Company and the Executive (the “Parties”) agree as follows:

 

1.    Term of Employment.

 

The Company agrees to employ the Executive, and the Executive agrees to serve,
on the terms and conditions of this Agreement, for a period commencing as of
December 31, 2002 (the “Effective Date”) and ending on December 31, 2005, or
such shorter period as may be provided for herein. The employment term described
above is hereinafter referred to as the “Employment Term”. The Employment Term
may be extended only in writing signed by both the Company and the Executive.

 

2.    Position, Duties, Responsibilities.

 

During the Employment Term, the Executive shall serve as President and Chief
Executive Officer of the Company. In such capacity, the Executive shall report
to the Board of Directors of the Company (the “Board of Directors”) and shall
perform such duties and have such responsibilities of an executive nature as are
set forth in the Company’s Amended and Restated By-Laws, as amended from time to
time (the “By-Laws”), and as are customarily performed by a person holding such
office, it being recognized that the Executive’s duties and responsibilities,
consistent with his titles hereunder, may be changed by the Board of Directors
from time to time. The Executive shall devote his full business time and
attention to the performance of his duties under this Agreement; provided,
however, that the Executive shall be permitted to serve as a director on up to
two boards of directors in addition to the Board of Directors. In addition, the
Executive shall serve without additional compensation as Chairman of the Board
and as a director of the Company and on any committees of the Board of
Directors,

 

1



--------------------------------------------------------------------------------

 

if requested, subject to the terms of the By-Laws and to the approval of the
stockholders of the Company to the extent required by applicable law and the
By-Laws.

 

3.    Base Salary.

 

During the Employment Term, the Executive shall be paid an annual base salary of
$350,000 (“Salary”), subject to deductions for social security, state payroll
and unemployment and all other legally required or authorized deductions and
withholding. The Executive’s Salary shall be payable in accordance with the
Company’s standard payroll practice.

 

4.    Stock Options.

 

On the Effective Date, the Executive shall be granted a stock option (the
“Options”) to purchase 75,000 shares of common stock, par value $.001 per share,
of the Company (the “Common Stock”), under the Company’s 2001 Stock Incentive
Plan (the “2001 Plan”). The exercise price for the Options shall be the closing
price ($3.03) of the Common Stock on the date of grant, which date shall be the
Effective Date. The Options shall, to the maximum extent permissible under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”),
constitute incentive stock options, with any balance of the Options to be
treated as non-statutory stock options. The Options shall vest in 48 equal
monthly installments on each monthly anniversary of the date of grant. Once
exercisable, subject to Sections 13(b) and 14(a), the Options shall remain
exercisable for a period of ten (10) years from the date of grant (the “Final
Exercise Date”). Notwithstanding the foregoing, the Options shall become
immediately exercisable in the event of a Change of Control of the Company. For
purposes of this Agreement, a “Change of Control of the Company” shall be deemed
to have occurred only upon (a) any merger or consolidation of the Company with
or into another entity as a result of which all of shares of the Common Stock
(other than shares held by the acquiring entity) are converted into or exchanged
for the right to receive cash, securities or other property or (b) any exchange
of all shares of Common Stock for cash, securities or other property pursuant to
a statutory share exchange transaction.

 

5.    Incentive Payments.

 

(a)    Annual Bonus.    Commencing with the Company’s fiscal year 2003, after
the completion of the each fiscal year during the Employment Term and as soon as
the Company’s financial information required to be included in its Annual Report
on Form 10-K for such fiscal year is available, but in no event later than 90
days after the end of such fiscal year, the Executive shall be entitled to
receive an annual cash bonus of up to $150,000 (the “Annual Bonus”) provided
that (i) the Executive satisfies agreed-upon financial and other performance
goals, each as contained in an annual incentive plan for the Executive as
established in good faith by the Board of Directors in consultation with the
Executive on an annual basis (the “Incentive Plan”) and (ii) the Company
achieves an agreed-upon profit target as contained in the Incentive Plan as
established in good faith by the Board of Directors in consultation with the
Executive on an annual basis; provided, however, that the Board of Directors, in
its reasonable discretion, shall determine whether the Executive has satisfied
such goals. In the event that the Executive is entitled to the Annual Bonus,
then the Executive shall receive the Annual Bonus prior to the Company filing
its Annual Report on Form 10-K for such fiscal year.

 

2



--------------------------------------------------------------------------------

 

(b)    Cash Payment Upon Change of Control.

 

(i)    Upon the consummation of a Change of Control of the Company, and subject
to the provisions of this Section 5(b), the Executive shall be entitled to
receive a cash payment equal to a percentage of the Total Deal Consideration (as
defined below) in accordance with Schedule I attached hereto (the “Applicable
Percentage”).

 

(ii)    For purposes of this Agreement, “Total Deal Consideration” shall mean
the gross value of all cash, securities and other property actually paid
directly or indirectly by an acquirer in a transaction constituting a Change of
Control of the Company (including without limitation all amounts paid or
distributed by the Company to the holders of its capital stock in anticipation
of the transaction, but excluding all amounts paid, distributed or issued to the
holders of convertible securities, options, warrants, stock appreciation rights
or similar rights or securities of the Company in connection with such
transaction). Total Deal Consideration shall also be deemed to include the
aggregate principal amount of any indebtedness for borrowed money assumed (net
of cash on hand) or extinguished in connection with such transaction. The value
of any securities (whether debt or equity) or other property shall be determined
as follows: (i) the value of securities for which there is an established public
market will be equal to the closing market price on the day of closing of such
transaction and (ii) the value of securities that have no established public
market, and the value of consideration that consists of other property, shall be
the fair market value thereof as determined in good faith by the Board of
Directors of the Company.

 

(iii)    For purposes of this Section 5(b) only, “Change of Control of the
Company” shall not include (A) a recapitalization of the Company, (B) a merger
effected exclusively to change the domicile of the Company and (C) any
“management buy-out” or other similar transaction in which the Company is
acquired by an entity or group in which the Executive is a participant or equity
holder.

 

(iv)    Nothing in this Agreement shall be deemed to obligate the Company to
undertake any action that would result in the receipt by the Executive of a cash
payment under this Section 5(b).

 

(v)    If any part of the consideration payable in a transaction constituting a
Change of Control of the Company consists of contingent payments to be
calculated by reference to uncertain future occurrences, such as future
financial or business performance, then the Applicable Percentage of such
consideration that is actually paid shall not be payable to the Executive in
accordance with Schedule I until the earlier of (A) the receipt of such
consideration by the former holders of the Company’s capital stock and (B) the
time that the amount of such consideration can be determined.

 

(vi)    If any part of the consideration payable in a transaction constituting a
Change of Control of the Company is withheld or placed into escrow for some
period of time after the closing of such transaction, then the Applicable
Percentage of such consideration shall not be payable to the Executive in
accordance with Schedule I until and to the extent such consideration is
received by the former holders of the Company’s capital stock.

 

3



--------------------------------------------------------------------------------

 

(vii) For purposes of determining the Total Deal Consideration and the
corresponding Applicable Percentage, the value of any contingent payments or any
escrowed or withheld amounts shall be determined in good faith by the Board of
Directors of the Company at the time of the consummation of the transaction
constituting a Change of Control of the Company.

 

6.    Employee Benefits.

 

(a)    Benefit Programs.    During the Employment Term, the Company shall
provide the Executive and eligible family members with medical, dental, and
disability insurance and such other benefits and perquisites as are provided in
the Company’s applicable plans and programs to its employees generally;
provided, that the Executive meets the qualifications therefor (“Benefits”).

 

(i)    Notwithstanding the provisions of Section 6(a), the Company shall pay to
the Executive an amount equal to $662.03 per month, net of all taxes and
required deductions, as reimbursement for the payments made by the Executive for
his health insurance policy with Cigna Healthcare (the “Outside Health
Insurance”); provided, however, that during the term of the Executive’s Outside
Health Insurance, the Executive shall not be entitled to any of the Benefits to
the extent covered by the Executive’s Outside Health Insurance.

 

(b)    Vacation.    During each twelve month period of the Employment Term, the
Executive shall be entitled to four weeks of paid vacation; provided, however,
that any vacation time not taken during any year shall be forfeited. The
Executive shall also be entitled to all paid holidays given by the Company to
its officers and employees.

 

7.    Representations and Warranties of the Executive.

 

The Executive represents and warrants to the Company that the Executive is under
no contractual or other restriction or obligation which is inconsistent with the
execution of this Agreement, the performance of his duties hereunder, or the
other rights of the Company hereunder.

 

8.    Non-Competition: Non-Solicitation.

 

In view of the unique and valuable services it is expected Executive will render
to the Company, Executive’s knowledge of the customers, trade secrets, and other
proprietary information relating to the business of the Company and its
customers and suppliers and similar knowledge regarding the Company it is
expected Executive will obtain, and in consideration of the compensation to be
received hereunder, Executive agrees that he will not, during the period he is
employed by the Company under this Agreement or otherwise, and for a period of
one year after he ceases to be employed by the Company under this Agreement or
otherwise, compete with or be engaged in, or Participate In (as defined below)
any other business or organization (which shall not include a university,
hospital, or other non-profit organization) which during such one year period is
or as a result of the Executive’s engagement or participation would become
competitive with the Company’s business of designing, developing, manufacturing,
marketing and selling septal repair devices or other medical devices being
designed, developed, manufactured, marketed or sold by the Company up to the
time of such cessation; provided,

 

4



--------------------------------------------------------------------------------

 

however, that the provisions of this Section 8 shall not be deemed breached
merely because the Executive owns less than 1% of the outstanding capital stock
of a corporation, if, at the time of its acquisition by the Executive such stock
is listed on a national securities exchange. The term “Participate In” shall
mean: “directly or indirectly, for his own benefit or for, with or through any
other person (including the Executive’s immediate family), firm or corporation,
own, manage, operate, control, loan money to, or participate in the ownership,
management, operation or control of, or be connected as a director, officer,
employee, partner, consultant, agent, independent contractor, or otherwise with,
or acquiesce in the use of his name in.”

 

The Executive will not, directly or indirectly, solicit or interfere with, or
endeavor to entice away from the Company any of its suppliers, customers or
employees within a period of one year after the date of termination of the
Executive’s employment (the “Termination Date”). The Executive will not directly
or indirectly employ any person who was an employee of the Company within a
period of one year after such person leaves the employ of the Company.

 

If any restriction contained in this Section 8 shall be deemed to be invalid,
illegal, or unenforceable by reason of the extent, duration or geographical
scope thereof, or otherwise, then the court making such determination shall have
the right to reduce such extent, duration, geographical scope or other
provisions hereof, and in its reduced form such restriction shall then be
enforceable in the manner contemplated hereby.

 

9.    Intellectual Property Rights.

 

Any interest in patents, patent applications, inventions, technological
innovations, copyrights, copyrightable works, developments, discoveries, designs
and processes which the Executive during the period he is employed by the
Company under this Agreement or otherwise may acquire, conceive of or develop,
either alone or in conjunction with others, utilizing the time, material,
facilities or information of the Company (“Inventions”) shall belong to the
Company; as soon as the Executive owns, conceives of, or develops any Invention,
he agrees immediately to communicate such fact in writing to the Board of
Directors, and without further compensation, but at the Company’s expense,
forthwith upon request of the Company, the Executive shall execute all such
assignments and other documents (including applications for patents, copyrights,
trademarks, and assignments thereof) and take all such other action as the
Company may reasonably request in order (a) to vest in the Company all of the
Executive’s right, title and interest in and to such Inventions, free and clear
of liens, mortgages, security interests, pledges, charges and encumbrances and
(b), if patentable or copyrightable, to obtain patents or copyrights (including
extensions and renewals) therefor in any and all countries in such name as the
Company shall determine.

 

10.    Nondisclosure.

 

The Employee Nondisclosure and Secrecy Agreement dated as of September 21, 2000
between the Company and the Executive shall remain in full force and effect.

 

11.    Injunctive Relief.

 

Because a breach of the provisions of any of Section 8, Section 9 and Section 10
could not adequately be compensated by money damages, the Company shall be
entitled, in addition to

 

5



--------------------------------------------------------------------------------

 

any other right and remedy available to it, to an injunction restraining such
breach or a threatened breach, and in either case no bond or other security
shall be required in connection therewith. The Executive agrees that the
provisions of each of Section 8, Section 9 and Section 10 are necessary and
reasonable to protect the Company in the conduct of its business.

 

12.    Termination of the Executive Upon Death or Disability.

 

(a)    The term of the Executive’s employment shall terminate automatically upon
his death. In addition, the Company shall have the right to terminate the
Employment Term upon the Disability (as defined below) of the Executive. If the
Executive’s employment is terminated by the Company due to the Executive’s death
or Disability, then the Executive, his guardian or his estate, as applicable,
shall be entitled to:

 

(i)    Salary and Benefits earned to the Termination Date; and

 

(ii) other benefits as are provided under the applicable plans and programs of
the Company as then in effect.

 

(b)    In addition, if the Executive’s employment is terminated due to his death
or Disability, and the Company has not terminated the Executive’s employment for
Cause pursuant to Section 14 below, any options to purchase Common Stock held by
the Executive, including the Options (collectively, the “Outstanding Options”)
shall immediately vest in full and shall remain exercisable for a period of one
year following the Termination Date pursuant to this Section 12(b), and shall
thereafter expire.

 

(c)    For purposes of this Agreement, “Disability” shall mean any physical or
mental disability or incapacity that renders the Executive incapable of
performing his duties hereunder for a period of 180 consecutive calendar days or
for shorter periods aggregating 180 calendar days during any consecutive
twelve-month period.

 

13.    Involuntary Termination Without Cause.

 

(a)    The Executive shall be deemed to have been involuntarily terminated
without Cause (as defined below) if one of the following events occurs:

 

(i)    the Company terminates the Executive’s employment at anytime without
Cause (as defined below);

 

(ii)    there occurs a substantial reduction by the Company in the Executive’s
responsibilities, authorities, powers and duties from the responsibilities,
authorities, powers and duties exercised by the Executive just prior to such
reduction but excluding such reduction effected with the Executive’s prior
consent or for reasons arising out of the Executive’s gross negligence or
willful misconduct;

 

(iii)    the Company requires the Executive to be based principally at any
office or location which is outside New England, unless the Executive consents
to be based principally at another office or location;

 

6



--------------------------------------------------------------------------------

 

(iv)    the Company’s fails to (x) maintain the Executive’s eligibility for
participation in existing benefit plans then being made available by the Company
to other employees of the Company having substantially similar levels of
responsibility as the Executive or (y) provide to the Executive substantially
the same benefits or other perquisites then being provided or paid to the other
employees of the Company having substantially similar levels of responsibility
as the Executive; or

 

(v)  there occurs a breach of this Agreement by the Company which continues for
more than twenty (20) business days after the Executive gives written notice to
the Company, setting forth in reasonable detail the nature of such breach.

 

(b)    If the Executive’s employment is involuntarily terminated at any time
without Cause (as defined below), the Executive shall be entitled to:

 

(i)    Salary and Benefits earned to the Termination Date;

 

(ii)    any Annual Bonus as accrued to the Termination Date; provided, however,
that the Board of Directors, in its reasonable discretion, shall determine
whether the Executive has satisfied the conditions to the Executive’s receipt of
each and Annual Bonus;

 

(iii)    continued Salary for a period of twelve months from the Termination
Date; and

 

(iv)    continued healthcare insurance coverage for a period of 18 months after
the Termination Date.

 

14.    Termination by the Company For Cause.

 

(a)    General.    The Company shall have the right to terminate the Executive’s
employment for Cause, as defined in subsection (b) below, in which event, the
Executive shall be entitled only to Salary and Benefits earned to the
Termination Date. In addition, all exercisable Outstanding Options shall expire
as of the Termination Date.

 

(b)    Cause. For purposes of this Agreement, “Cause” shall mean:

 

(i)    fraud, embezzlement or gross insubordination on the part of the
Executive;

 

(ii)    conviction of or the entry of a plea of nolo contendere by the Executive
to any felony or crime of moral turpitude;

 

(iii)    a material breach of, or the willful failure or refusal by the
Executive to perform and discharge, his duties, responsibilities or obligations
under this Agreement that is not corrected within 20 days following written
notice thereof to the Executive by the Company, such notice to state with
specificity the nature of the breach, failure or refusal; provided, that if such
breach, failure or refusal cannot reasonably be corrected within 20 days of
written notice thereof, correction shall be commenced by the Executive within
such period and shall be corrected as soon as practicable thereafter; or

 

7



--------------------------------------------------------------------------------

 

(iv)    any act of willful misconduct by the Executive which is intended to
result in substantial personal enrichment of the Executive at the expense of the
Company or any of its subsidiaries or affiliates.

 

15.    Termination by the Executive Without Cause.

 

The Executive may terminate this Agreement at any time with or without cause by
providing thirty (30) days’ prior written notice to the Company, in which event,
the Executive shall be entitled only to Salary and Benefits earned to the
Termination Date.

 

16.    Withholding.

 

Anything to the contrary notwithstanding, all payments required to be made by
the Company under this Agreement to the Executive, his spouse, his estate or
beneficiaries, shall be subject to withholding of such amounts relating to taxes
as the Company may reasonably determine it should withhold pursuant to any
applicable law or regulation. In addition, in the event that the Company
reasonably determines that it is required to make any payments of withholding
taxes as a result of Executive’s receipt of any other income pursuant to the
terms of this Agreement, the Company may, as a condition to such receipt,
require that the Executive provide the Company with an amount of cash sufficient
to enable the Company to pay such withholding taxes.

 

17.    Lock-Up Agreement.

 

In the event that the Company seeks to consummate a public offering of its
securities during the Employment Term, the Executive shall execute an agreement
in a form and substance satisfactory to the managing underwriter or underwriters
of the Company’s securities, not to sell, pledge, contract to sell, grant any
option or otherwise dispose of any shares of stock owned or acquired by the
Executive for such period of time as requested by such underwriter of all other
executive officers of the Company.

 

18.    Indemnification.

 

During the Employment Term, the Company agrees (i) to indemnify the Executive in
his capacity as an officer and director of the Company and, to the extent
applicable, each subsidiary of the Company, as provided in Article Eighth of the
Company’s Second Amended and Restated Certificate of Incorporation, as amended,
and (ii) use its commercially reasonable efforts to maintain in effect its
director and officer liability insurance policies.

 

19.    Legal Fees.

 

The Company shall reimburse the Executive all reasonable and documented legal
fees, costs and expenses incurred by the Executive in contesting or disputing
any breach of this Agreement by the Company or in seeking to obtain or enforce
any right or benefit provided by this Agreement; provided, however, that the
Company shall have no such obligation to reimburse the Executive for such legal
fees, costs and expenses unless the final resolution of such matter is
determined by a court of competent jurisdiction to be in the Executive’s favor.

 

8



--------------------------------------------------------------------------------

 

20.    Assignability; Binding Nature.

 

This Agreement and all rights of the Executive shall inure to the benefit of and
be enforceable by the Executive’s personal or legal representatives, estates,
executors, administrators, heirs and beneficiaries. All amounts payable to the
Executive hereunder shall be paid, in the event of the Executive’s death, to the
Executive’s estate, heirs and representatives. This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by, any successor, surviving or
resulting company or other entity to which all or substantially all of the
Company’s business and assets shall be transferred.

 

21.    Entire Agreement.

 

This Agreement, together with the Employee Nondisclosure and Secrecy Agreement
and each Stock Option Agreement corresponding to Outstanding Options as of the
date hereof, contains the entire agreement between the Executive and the Company
(each, a “Party”) concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations, and undertakings, whether
written or oral, between the Parties with respect thereto.

 

22.    Amendments and Waivers.

 

This Agreement may not be modified or amended except by a writing signed by both
Parties. A Party may waive compliance by the other Party with any term or
provision of this Agreement, or any part thereof, provided that the term or
provision, or part thereof, is for the benefit of the waiving Party. Any waiver
will be limited to the facts or circumstances giving rise to the noncompliance
and will not be deemed either a general waiver or modification with respect to
the term or provision, or part thereof, being waived, or as to any other term or
provision of this Agreement, nor will it be deemed a waiver of compliance with
respect to any other facts or circumstances then or thereafter occurring.

 

23.    Notice.

 

All notices and other communications hereunder shall be in writing and shall be
deemed duly delivered (i) four business days after being sent by registered or
certified mail, return receipt requested, postage prepaid, or (ii) one business
day after being sent for next business day delivery, fees prepaid, via a
reputable nationwide overnight courier service, in each case to the intended
recipient as set forth below:

 

To the Company:

  

NMT Medical, Inc.

27 Wormwood Street

Boston, MA 02210

Attn.: Board of Directors

      

with a copy to:

  

Hale and Dorr LLP

60 State Street

Boston, MA 02109-1803

Attn: Michael J. LaCascia, Esq

 

 

 

.

 

9



--------------------------------------------------------------------------------

 

To the Executive:

  

John E. Ahern

1120 Edson Hill Road

Stowe, VT 05672

      

with a copy to:

  

Edwards & Angell, LLP

101 Federal Street

Boston, MA 02110-1800

Attn: Jonathan M. Lourie, Esq.

 

Any party to this Agreement may give any notice or other communication hereunder
using any other means (including personal delivery, messenger service, telecopy,
telex, ordinary mail or electronic mail), but no such notice or other
communication shall be deemed to have been duly given unless and until it
actually is received by the party for whom it is intended. Any party to this
Agreement may change the address to which notices and other communications
hereunder are to be delivered by giving the other parties to this Agreement
notice in the manner herein set forth.

 

24.    Severability.

 

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions or
portions of this Agreement will be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law.

 

25.    Duties.

 

The Executive is signing this Agreement solely in his capacity as an employee of
the Company, and nothing herein shall prohibit, prevent or preclude the
Executive from taking or not taking any action in his capacity as an officer or
director of the Company.

 

26.    Survivorship.

 

The respective rights and obligations of the Parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

 

27.    References.

 

In the event of the Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his legal representative or, where appropriate,
to his beneficiary or beneficiaries.

 

28.    Governing Law.

 

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of The Commonwealth of Massachusetts without reference to the
principles of conflicts of law.

 

10



--------------------------------------------------------------------------------

 

29.    Headings.

 

The headings of sections contained in this Agreement are for convenience only
and shall not be deemed to control or affect the meaning or construction of any
provision of this Agreement.

 

30.    Counterparts.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

[The remainder of this page has been intentionally left blank.]

 

11



--------------------------------------------------------------------------------

 

THE UNDERSIGNED have executed this Agreement effective as of the date first
written above.

 

COMPANY:

 

NMT Medical, Inc.

 

By: /S/ Richard E. Davis                

 

    Name: Richard E. Davis

                Vice President and Chief Financial Officer

 

EXECUTIVE:

 

/S/ John E. Ahern                    

John E. Ahern

 

12



--------------------------------------------------------------------------------

 

SCHEDULE I

 

Cash Payment Upon Change of Control

 

The cash payment payable to the Executive in accordance with Section 5(b) of the
Agreement shall be determined as follows:

 

Deal Consideration Per Share

--------------------------------------------------------------------------------

  

Payment to Executive

--------------------------------------------------------------------------------

Less than or equal to $[**] per share

  

1% of the Total Deal Consideration

Greater than $[**] but less than or equal to $[**] per share

  

2.5% of the Total Deal Consideration

Greater than $[**] but less than or equal to $[**] per share

  

3% of the Total Deal Consideration

Greater than $[**] per share

  

3.5% of the Total Deal Consideration

 

For purposes of this Schedule I, “Deal Consideration Per Share” for any
transaction shall be determined by dividing the Total Deal Consideration by the
number of shares of Common Stock issued and outstanding (or deemed to be issued
and outstanding) immediately prior to the consummation of such transaction.

 

13